In an action pursuant to RPAPL article 15 to compel the determination of a claim to real property, plaintiff City of Long Beach appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated September 12, 1984, which denied its motion for summary judgment.
Order modified, on the law, by granting plaintiff’s motion for summary judgment to the extent that plaintiff is declared owner of the subject property in fee simple absolute and defendant Fremd’s mortgage lien is declared extinguished, and motion otherwise denied. As so modified, order affirmed, without costs or disbursements.
Special Term erred in not declaring the validity of plaintiff’s tax deed. Pursuant to Charter of the City of Long Beach § 118 as it read before January 1982, a mortgagee served with a notice to redeem is barred from redeeming the property if he fails to respond as provided by City Charter § 117. In any event, defendant Fremd does not dispute that the mortgage which he holds on the property has been duly extinguished.
*632With regard to a preexisting Nassau County tax lien allegedly held by defendant Frenad, any issue relating to its validity has been rendered moot by plaintiffs redemption of the lien in or about May 1985. O’Connor, J. P., Weinstein, Niehoff and Fiber, JJ., concur.